Sheldon, J.
None of the exceptions taken by the defendants to the master’s original report can be sustained.
The plaintiff never had agreed to abide by the result of the vote taken at Perry’s suggestion, and had had nothing to do with causing it to be taken. There is no ground for the contention that he was estopped by any participation or apparent acquiescence therein from bringing his action against the defendants.
The plaintiff was not a member of either of the labor unions named in the bill and was not bound by any of their rules. He was not obliged to seek relief in their tribunals, but could resort to the courts to obtain redress for any wrong done to him by them. That he had been a member of another different labor union is not material.
On the facts found by the master, the plaintiff’s discharge and his inability to obtain other work were caused by the unlawful acts of the defendants. Berry v. Donovan, 188 Mass. 353. Perry acted under their compulsion. Of course the strike intended to obtain this unlawful end was unjustifiable; and it was material to show that the injury done to the plaintiff had been procured by unlawful means. The remedy accordingly was against the defendants, and not merely against the sixteen men who had voted against the retention of the plaintiff.
The plaintiff is entitled in this suit to recover once for all his entire damages sustained from the unlawful acts of the defendants in procuring his discharge and making it impossible for him to procure other employment. De Minico v. Craig, 207 Mass. 593, 600.
The findings in the master’s supplemental report are not inconsistent with the facts upon which they are based. The other exceptions thereto depend upon the evidence, which has not been reported, and so none of them can be sustained.
*306Upon the facts reported by the master the plaintiff is entitled to a decree for damages for the sum of $2,000. Berry v. Donovan, 188 Mass. 353. Pickett v. Walsh, 192 Mass. 572. De Minico v. Craig, 207 Mass. 593. Folsom v. Lewis, 208 Mass. 336. This gives him full damages, past and future. As he has asked for damages for all time, and at the argument did not ask for an injunction, it is not necessary now to discuss that matter.

Decree accordingly.